COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                           ORDER

Appellate case name:        In the Interest of L.M.N. aka L.N., D.Y.L.N., J.J.L.N., aka
                            J.L.L., Children

Appellate case number:      01-18-00413-CV

Trial court case number:    2015-01217J

Trial court:                315th District Court of Harris County

       Appellant, A.L., has filed a second motion for an extension of time to file his brief.
The motion is granted. Appellant A.L’s brief is due to be filed with this Court no
later than Monday, August 13, 2018. See TEX. R. APP. P. 28.4(a), 38.6(d).
       This appeal involves the termination of the parent-child relationship. Accordingly,
this Court is required to bring the appeal to final disposition within 180 days of May 23,
2018, the date the first notice of appeal was filed, so far as reasonably possible. See TEX.
R. JUD. ADMIN. 6.2, reprinted in TEX. GOV’T. CODE ANN., tit. 2, subtit. F app. (Vernon
2013). Accordingly, no further extensions will be granted.
       It is so ORDERED.

Judge’s signature: /s/ Terry Jennings____________________________
                   Acting individually

Date: August 7, 2018